Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. PGPUB 20150153730) in view of Oka (U.S. PGPUB 20180259944).
With respect to claim 1, Nishimura et al. disclose a visualization system (paragraph 157, FIG. 27 is a schematic diagram illustrating a hardware structure of a computer related to the display device of the first or the second embodiment) for visualizing a manufacturing status of a product manufactured through a plurality of manufacturing steps in order, comprising:
a first creation section configured to create, for each product manufacturing unit, a line segment connecting a start time or an end time of a first step on a time axis of the first step to a start time or an end time of a second step subsequent to the first step (paragraph 74, The placement unit 113 produces a graph in which a line connecting the starting times or the ending times on the respective temporal axes is placed for each product) on a time axis of the second step in parallel with the time axis of the first step the placement unit 113 places the temporal axes for the respective processes parallel to one another);
a display control section configured to cause a display apparatus to display the time axis of each manufacturing step, the line segment created by the first creation section (paragraph 74, The placement unit 113 produces a graph in which a line connecting the starting times or the ending times on the respective temporal axes is placed for each product, paragraph 76, The placement unit 113 then outputs a graph in which the first and the second lines are placed on the already produced graph to the display unit 101), and [a] display object associated with each manufacturing step (21a in Fig. 3), and to cause the display apparatus to display the display object associated with the first step and the display object associated with the second step such that these display objects are placed over positions of the start times or the end times on the time axes of their associated steps (paragraph 52, As illustrated in FIG. 3, a symbol 21a indicating the ending time of the first product and a symbol 22a indicating the ending time of the second product, which is processed next to the first product, are placed on a temporal axis 20a on which the ending times of the respective products in the process 1 performed by the first manufacturing apparatus are placed). However, Nishimura et al. do not expressly disclose: a second creation section configured to identify, based on a change log of a step characteristic factor at each manufacturing step, any change in step characteristic factor observed at each of the first step and the second step, and to create a display object representing a magnitude of the identified change in step characteristic factor or including a region representing an attribute of the changed step characteristic factor.
A user interface screen 550 shown in FIG. 11 is displayed when an object 5441 for displaying details of any event displayed in the event log area 544 of the user interface screen 540 shown in FIG. 10 is selected, paragraph 101, In the user interface screen 550, a plurality of factors estimated to have caused occurrence of an event displayed at the center are grouped for respective perspectives of 4M management and displayed), and to create a display object representing a magnitude of the identified change in step characteristic factor or including a region representing an attribute of the changed step characteristic factor (paragraph 102, The management system 1 according to the present embodiment displays a plurality of factors in a display manner in which probabilities thereof are reflected, the management system 1 differentiates at least one of the area, length and width of objects representing a plurality of factors depending on corresponding probability, paragraph 103, the distance from the center of the circle (length in the radial direction) is proportional to the level of probability, and a factor can be recognized as a factor having a higher probability of having caused occurrence of the target event when the distance from the center of the circle to the circumferential part of the factor is longer).
Nishimura et al. and Oka in the same field of endeavor, namely computer graphics.

With respect to claim 2, Nishimura et al. as modified by Oka disclose the visualization system according to claim 1, wherein the step characteristic factor includes at least attributes of Man, Machine, Material, and Method (Oka: paragraph 101, four factors (sign 551) belonging to Machine, three factors (sign 552) belonging to Man, five factors (sign 553) belonging to Material and six factors (sign 554) belonging to Method are arranged on the circumference of the same circle in the user interface screen 550), and the second creation section is configured to identify, for each attribute, any change in step characteristic factor observed at each manufacturing step (Oka: paragraph 101, for the event "mark recognition failure," which can be causes of generation of the event are listed and displayed in display manners depending on probabilities thereof), and to create the display object having a size corresponding to the total of the identified attribute changes or including regions representing the attributes of the changed step characteristic factors (Oka: paragraph 103, the distance from the center of the circle (length in the radial direction) is proportional to the level of probability, and a factor can be recognized as a factor having a higher probability of having caused occurrence of the target event when the distance from the center of the circle to the circumferential part of the factor is longer).
With respect to claim 3, Nishimura et al. as modified by Oka disclose the visualization system according to claim 2, wherein the second creation section is configured to create the display object including the regions representing the attributes of the changed step characteristic factors and having a size adjusted in accordance with a change amount calculated by summing the identified attribute changes (Oka: paragraph 101, four factors (sign 551) belonging to Machine, three factors (sign 552) belonging to Man, five factors (sign 553) belonging to Material and six factors (sign 554) belonging to Method are arranged on the circumference of the same circle in the user interface screen 550). As shown in Fig. 11, factors add up to 100%.
With respect to claim 4, Nishimura et al. as modified by Oka disclose the visualization system according to claim 2, wherein the second creation section is configured to create the display object of variable size in accordance with a change amount calculated by summing the identified attribute changes (Oka: paragraph 102: a display color, display form, display size and the like may be differentiated for each of the plurality of factors displayed on the user interface screen 550 shown in FIG. 11 depending on the level of probability of each factor being estimated to have caused occurrence of the target event).
With respect to claim 5, Nishimura et al. as modified by Oka disclose the visualization system according to claim 2, wherein the display control section is for the event "mark recognition failure," which can be causes of generation of the event are listed and displayed in display manners depending on probabilities thereof).
With respect to claim 9, Nishimura et al. as modified by Oka disclose a display apparatus for displaying a manufacturing status of a product manufactured through a plurality of manufacturing steps in order (Nishimura et al.: paragraph 157, FIG. 27 is a schematic diagram illustrating a hardware structure of a computer related to the display device of the first or the second embodiment) for executing the method of claim 1; see rationale for rejection of claim 1. 
With respect to claim 10, Nishimura et al. as modified by Oka disclose a non-transitory computer readable medium including a computer readable program for visualizing a manufacturing status of a product manufactured through a plurality of manufacturing steps in order (Nishimura et al.: paragraph 157, The computer 300 further includes a medium reader 304 that reads a program and the like from a storage medium), the program comprising instructions which, when executed by a computer, cause the computer to perform the method of claim 1; see rationale for rejection of claim 1. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. PGPUB 20150153730) in view of Oka (U.S. PGPUB 20180259944) and further in view of Sakuragi et al. (U.S. PGPUB 20160299202).

Sakuragi et al., who also deal with displaying graphs or charts, disclose a method wherein the display control section is configured to compare a planned line segment connecting planned start times or planned end times between the first step and the second step based on planned processing period values of the manufacturing steps in the product manufacturing unit with the line segment created by the first creation section (paragraph 114, in FIG. 12, a graph based on actually measured data and a graph based on prediction computation may be displayed by different colors in the graph indicating biological information 92), and to perform highlighting processing of the line segment different from the planned line segment by more than a predetermined tolerance to make distinction from the line segment falling within the predetermined tolerance (paragraph 114, highlighting such as the change of color of a section in which the computed predicted SAR value exceeds the limit value may be performed).
Nishimura et al., Oka, and Sakuragi et al. are in the same field of endeavor, namely computer graphics.
.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bassin et al. (U.S. PGPUB 20050283751) disclose a method of displaying a bar graph showing a frequency of defects and percentage of defects at each severity level (paragraph 35, Fig. 3). However, none of the prior art teaches or suggests graphing such data adjacent in relation to the manufacturing steps, i.e., placing information about defective rate of each product manufacturing unit on a time axis in parallel with the time axis of the manufacturing step and in relation to a last step of the plurality of manufacturing steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180348745 to Moore for a method of graphing reasons for downtime due to man, machine, method or material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/13/14